Title: To Benjamin Franklin from the “Chevalière” d’Eon, 14 January 1785
From: “Chevalière” d’Eon
To: Franklin, Benjamin


				
					
						Monsieur
						A Paris le 14. janvier 1785.
					
					La personne qui aura l’honneur de vous remettre cette lettre, est Mr. Falconnet avocat de grande reputation, et mon ami particulier. Il m’a dit qu’il avoit à vous Communiquer une affaire, qui concerne les interêts de vos etats reunis; Vous pouvez prendre toute confiance en lui, comme à un trés galant homme & en cette qualité je ne doute pas que vous ne lui fassiez l’accueil vraiement distingué qu’il merite. Permettez que je vous le demande par les Sentimens de vénération que vous me Connoissez pour vous.
					Je Suis arrivée à Paris que de la semaine derniere, aussitôt qu’il me Sera possible, j’aurai bien de la Satisfaction a pouvoir

vous renouveller de vive voix les assurances du Sincere et respectueux attachement avec lequel j’ai l’honneur d’étre.
					Monsieur Votre trés humble et trés obeissante Servante
					
						
							La Chere. D’Eon.
						
					
				
				
					rue de Beaune prés le pont Roial à l’hotel de la Reine de France./.
					
						M. Franckelin ./.
					
				
			 
				Notation: La Chere D’Eon 14 Jan 1785
			